           Case 2:20-cv-00053-RFB-NJK Document 14 Filed 05/12/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9    GUILLERMO T. ACHURRA, JR,
                                                             Case No.: 2:20-cv-00053-RFB-NJK
10           Plaintiff(s),
                                                                           ORDER
11    v.
12    PORTFOLIO RECOVERY ASSOCIATES,
      LLC,
13
             Defendant(s).
14
            To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
15
     1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than May
16
     15, 2020.
17
            IT IS SO ORDERED.
18
            Dated: May 12, 2020
19
                                                                  ______________________________
20                                                                Nancy J. Koppe
                                                                  United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                     1
